Biggs, J.
In this action the plaintiffs claim that the death of their minor child was - brought about by the negligence of the defendants. Damages were claimed in the sum.of $5,000. There was a trial and judgment for the plaintiffs for $175. The plaintiffs have appealed, and complain that under the evidence the verdict and judgment are grossly inadequate.
*520We are of the opinion that we have no jurisdiction of this appeal. Prima facie,- the jurisdiction is with the supreme court, and, as the evidence does not show conclusively that the amount of damages in any event must he within the jurisdiction of this court, the cause will have to be transferred to the supreme court. .The order of transfer will, therefore, be made.
All the judges concur.